DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.                                                                                                                                                                
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 1-29 are objected to because of the following informalities:  
Claim 1 recites “food product at a first product temperature entering the first end portion” and claim 27 recites “receiving food product” which lacks antecedent basis. For examination purposes the limitations are interpreted to recite -- a food product at a first product temperature entering the first end portion --  and  -- receiving a food product --.
Claims 2 and 28 recite “the first-mentioned compartment”.  The limitation lacks antecedent basis. For examination purposes the limitation is interpreted to be -- a first compartment -- and -- the first compartment --. 
Claims 3-26 and 29 are objected to based on dependency from an objected to claim.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a pressurized fluid source”.
Upon review of the specification “a pressurized fluid source” is interpreted to be a pump (paragraph 0042).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 2-3 and  28-29 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-2 and 23-24 of prior U.S. Patent No. 10893691. This is a statutory double patenting rejection.  As outlined below the claim language is identical.
Application No. 17143495
Patent No. US 10893691
1. A cooler comprising: a compartment; a conduit including a first end portion configured to be in communication with the compartment and a second end portion, food product at a first product temperature entering the first end portion; a fluid discharge positioned substantially within the conduit between the first end portion and the second end portion; and a pressurized fluid source in communication with and for supplying fluid through the fluid discharge, the fluid being at a first fluid temperature less than the first product temperature, the pressurized fluid source being operable to propel the fluid through the fluid discharge to move the food product from the first end portion of the conduit toward the second end portion and to cool the food product to a temperature below the first product temperature.2. The cooler of claim 1, and further comprising: a second compartment separate from the first-mentioned compartment, the second compartment receiving food product from the second end portion of the first-mentioned conduit a second conduit including a first end portion configured to be in communication with the second compartment and a second end portion, food product at a second product temperature entering the first end portion of the second conduit; a second fluid discharge positioned substantially within the second conduit between the first end portion and the second end portion; and a second pressurized fluid source in communication with and for supplying fluid through the second fluid discharge, the fluid being at a second fluid temperature less than the second product temperature, the second pressurized fluid source being operable to propel the fluid through the second fluid discharge to move the food product from the first end portion of the second conduit toward the second end portion of the second conduit and to cool the food product to a temperature below the second product temperature.
1. A cooler comprising: a compartment; a conduit including a first end portion configured to be in communication with the compartment and a second end portion, food product at a first product temperature entering the first end portion; a fluid discharge positioned substantially within the conduit between the first end portion and the second end portion; a pressurized fluid source in communication with and for supplying fluid through the fluid discharge, the fluid being at a first fluid temperature less than the first product temperature, the pressurized fluid source being operable to propel the fluid through the fluid discharge to move the food product from the first end portion of the conduit toward the second end portion and to cool the food product to a temperature below the first product temperature; a second compartment separate from the first-mentioned compartment, the second compartment receiving food product from the second end portion of the first-mentioned conduit; a second conduit including a first end portion configured to be in communication with the second compartment and a second end portion, food product at a second product temperature entering the first end portion of the second conduit; a second fluid discharge positioned substantially within the second conduit between the first end portion and the second end portion; and a second pressurized fluid source in communication with and for supplying fluid through the second fluid discharge, the fluid being at a second fluid temperature less than the second product temperature, the second pressurized fluid source being operable to propel the fluid through the second fluid discharge to move the food product from the first end portion of the second conduit toward the second end portion of the second conduit.
3. The cooler of claim 2, and further comprising: a third compartment separate from the first-mentioned compartment and the second compartment, the third compartment receiving food product from the second end portion of the second conduit; a third conduit including a first end portion configured to be in communication with the third compartment and a second end portion, food product at a third product temperature entering the first end portion of the third conduit; a third fluid discharge positioned substantially within the third conduit between the first end portion and the second end portion; and a third pressurized fluid source in communication with and for supplying fluid through the third fluid discharge, the fluid being at a third fluid temperature less than the third product temperature, the third pressurized fluid source being operable to propel the fluid through the third fluid discharge to move the food product from the first end portion of the third conduit toward the second end portion of the third conduit and to cool the food product to a temperature below the third product temperature.
2. The cooler of claim 1, and further comprising: a third compartment separate from the first-mentioned compartment and the second compartment, the third compartment receiving food product from the second end portion of the second conduit; a third conduit including a first end portion configured to be in communication with the third compartment and a second end portion, food product at a third product temperature entering the first end portion of the third conduit; a third fluid discharge positioned substantially within the third conduit between the first end portion and the second end portion; and a third pressurized fluid source in communication with and for supplying fluid through the third fluid discharge, the fluid being at a third fluid temperature less than the third product temperature, the third pressurized fluid source being operable to propel the fluid through the third fluid discharge to move the food product from the first end portion of the third conduit toward the second end portion of the third conduit.
27. A method of cooling food product in a cooler, the cooler including a compartment, a conduit including a first end portion configured to be in communication with the compartment and a second end portion, a fluid discharge positioned substantially within the conduit between the first end portion and the second end portion, and a pressurized fluid source in communication with and for supplying fluid through the fluid discharge, the method comprising the acts of: receiving food product into the compartment; discharging fluid through the fluid discharge to move food product from the first end portion of the conduit toward the second end portion the food product being at a first product temperature when entering the first end portion, the fluid being at a first fluid temperature less than the first product temperature; and cooling the food product moving through the conduit to a temperature below the first product temperature.28. The method of claim 27, wherein the cooler further includes a second compartment separate from the first-mentioned compartment, a second conduit including a first end portion configured to be in communication with the second compartment and a second end portion, and a second fluid discharge positioned substantially within the conduit between the first end portion and the second end portion, and wherein the method further comprises the acts of: receiving food product into the second compartment from the second portion of the first-mentioned conduit; and discharging fluid through the second fluid discharge to move food product from the first end portion of the second conduit toward the second end portion of the second conduit, the food product being at a second product temperature when entering the first end portion of the second conduit, the fluid being at a second fluid temperature less than the second product temperature; and cooling the food product moving through the second conduit to a temperature below the second product temperature.
23. A method of cooling food product in a cooler, the cooler including a first compartment, a conduit including a first end portion configured to be in communication with the first compartment and a second end portion, a fluid discharge positioned substantially within the conduit between the first end portion and the second end portion, and a pressurized fluid source in communication with and for supplying fluid through the fluid discharge, a second compartment separate from the first compartment, a second conduit including a first end portion configured to be in communication with the second compartment and a second end portion, and a second fluid discharge positioned substantially within the conduit between the first end portion and the second end portion, the method comprising the acts of: receiving food product into the first compartment; discharging fluid through the fluid discharge to move food product from the first end portion of the conduit toward the second end portion the food product being at a first product temperature when entering the first end portion, the fluid being at a first fluid temperature less than the first product temperature; cooling the food product moving through the conduit to a temperature below the first product temperature; receiving food product into the second compartment from the second end portion of the first-mentioned conduit; and discharging fluid through the second fluid discharge to move food product from the first end portion of the second conduit toward the second end portion of the second conduit, the food product being at a second product temperature when entering the first end portion of the second conduit, the fluid being at a second fluid temperature less than the second product temperature.
29. The method of claim 28, wherein the cooler further includes a third compartment separate from the first-mentioned compartment and the second compartment, a third conduit including a first end portion configured to be in communication with the third compartment and a second end portion, a third fluid discharge positioned substantially within the conduit between the first end portion and the second end portion, and wherein the method further comprises the acts of: receiving food product into the third compartment from the second end portion of the second conduit; discharging fluid through the third fluid discharge to move food product from the first end portion of the third conduit toward the second end portion of the third conduit, the food product being at a third product temperature when entering the first end portion of the third conduit, the fluid being at a third fluid temperature less than the third product temperature; cooling the food product moving through the third conduit to a temperature below the third product temperature; and discharging food product from the cooler through the second end portion of the third conduit.
24. The method of claim 23, wherein the cooler further includes a third compartment separate from the first compartment and the second compartment, a third conduit including a first end portion configured to be in communication with the third compartment and a second end portion, a third fluid discharge positioned substantially within the conduit between the first end portion and the second end portion, and wherein the method further comprises the acts of: receiving food product into the third compartment from the second end portion of the second conduit; discharging fluid through the third fluid discharge to move food product from the first end portion of the third conduit toward the second end portion of the third conduit, the food product being at a third product temperature when entering the first end portion of the third conduit, the fluid being at a third fluid temperature less than the third product temperature; cooling the food product moving through the third conduit to a temperature below the third product temperature; and discharging food product from the cooler through the second end portion of the third conduit.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 27-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claims 10, 27-29 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 4, 9-12 and 27 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Harben et al (US 3,488,973).
Regarding claim 1, Harben teaches in fig. 1, a cooler comprising a compartment (interior of 19) a conduit (40) including a first end portion (portion below 36) capable of being in communication with the compartment, and a second end portion (see annotated figure), a food product at a first product temperature entering the first end portion (giblets at a temperature before cooling tank 19, Col. 2, lines 30-43), a fluid discharge (see annotated figure) positioned substantially within the conduit between the first end portion and the second end portion and a pressurized fluid source 41 in communication with and for supplying fluid through the fluid discharge, the fluid being at a first fluid temperature less than the first product temperature (Col. 3, lines 59-75), the pressurized fluid source being operable to propel the fluid through the fluid discharge to move the food product from the first end portion of the conduit toward the second end portion and to cool the food product to a temperature below the first product temperature (Col 4, lines 3-18 and 30-40, the pump 41 functions to pump the cold slurry from the hopper 236 through the conduit system 40 and discharge the cold slurry to water changer 44).
Further, it is understood, claim 1 includes an intended use recitation, for example “in communication with and for”, “being operable to propel” and “to cool”.  The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.

    PNG
    media_image1.png
    460
    765
    media_image1.png
    Greyscale

Regarding claim 4, Harben teaches the food product is discharged from the cooler through the second end portion of the conduit (42 to 46).
Regarding claim 9, Harben teaches the first end portion of the conduit is configured to be positioned below the fluid level in the compartment (lower portion of 40 within tank 19), and wherein the second end portion of the conduit is configured to be positioned above a fluid level in the compartment (portion of 40 including 41 above tank 19).
Regarding claim 10, Harben teaches wherein the conduit includes a vertical portion between the first end portion and the second end portion (Fig. 1 indicates a vertical portion of 40).
Regarding claims 11 and 12, Harben teaches a dewatering member (45, 47) in communication with the second end portion of the conduit, wherein the dewatering member receives the food product and the fluid from the conduit and facilitates separating the food product from the fluid.
Regarding claim 27, it is noted that although the preamble of claim 27 is directed towards a method, the structure of the combined teachings disclose all the structure being provided in the method steps, thus the method is also anticipated by the combined teachings. If a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated or rendered obvious by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently or obviously perform the claimed process. Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus. See MPEP 2112.02. 
Claim Rejections - 35 USC § 103
Claim(s) 1, 4, 9-13 and 27 is/are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Harben et al (US 3,488,973) in view of Valdespino (US 3918116).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 4, 9-13 and 27 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harben et al (US 3,488,973) in view of Valdespino (US 3918116).
Regarding claim 1, Harben teaches in fig. 1, a cooler comprising a compartment (interior of 19) a conduit (40) including a first end portion (portion below 36) capable of being in communication with the compartment, and a second end portion (see annotated figure), a food product at a first product temperature entering the first end portion (giblets at a temperature before cooling tank 19, Col. 2, lines 30-43), a fluid discharge (see annotated figure) positioned substantially within the conduit between the first end portion and the second end portion and a pressurized fluid source 41 in communication with and for supplying fluid through the fluid discharge, the fluid being at a first fluid temperature less than the first product temperature (Col. 3, lines 59-75), and to cool the food product to a temperature below the first product temperature (Col 4, lines 3-18 and 30-40, the pump 41 functions to pump the cold slurry from the hopper 236 through the conduit system 40 and discharge the cold slurry to water changer 44).

    PNG
    media_image1.png
    460
    765
    media_image1.png
    Greyscale

Harben teaches the invention as described above but fails to explicitly teach the pressurized fluid source being operable to propel the fluid through the fluid discharge to move the food product from the first end portion of the conduit toward the second end portion.
However, Valdespino teaches the pressurized fluid source (44) being operable to propel the fluid (16) through the fluid discharge (48) to move the food product (14) from the first end portion (20) of the conduit toward the second end portion (19) to provide a through rinsing of the fruit. 
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the cooler of Harben to include the pressurized fluid source being operable to propel the fluid through the fluid discharge to move the food product from the first end portion of the conduit toward the second end portion in view of the teachings of Valdespino to provide a through rinsing of the fruit.
Further, it is understood, claim 1 includes an intended use recitation, for example “in communication with and for”, “being operable to propel” and “to cool”.  The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
Regarding claim 4, Harben teaches the food product is discharged from the cooler through the second end portion of the conduit (42 to 46).
Regarding claim 9, Harben teaches the first end portion of the conduit is configured to be positioned below the fluid level in the compartment (lower portion of 40 within tank 19), and wherein the second end portion of the conduit is configured to be positioned above a fluid level in the compartment (portion of 40 including 41 above tank 19).
Regarding claim 10, Harben teaches wherein the conduit includes a vertical portion between the first end portion and the second end portion (Fig. 1 indicates a vertical portion of 40).
Regarding claims 11 and 12, Harben teaches a dewatering member (45, 47) in communication with the second end portion of the conduit, wherein the dewatering member receives the food product and the fluid from the conduit and facilitates separating the food product from the fluid.
Regarding claim 13, the combined teachings teach a convex guide member (21 of Valdespino) positioned between the second end portion of the conduit (at 54 of Valdespino) and the dewatering member, wherein the convex guide member directs the food product and the fluid from the conduit into the dewatering member (Fig. 1 of Valdespino)
Regarding claim 27, it is noted that although the preamble of claim 27 is directed towards a method, the structure of the combined teachings disclose all the structure being provided in the method steps, thus the method is also anticipated by the combined teachings. If a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated or rendered obvious by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently or obviously perform the claimed process. Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus. See MPEP 2112.02. 
Allowable Subject Matter
Claims 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art of record fails to teach or suggest the second compartment or the method limitations.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 5, the subject matter which is considered to distinguish from the closest prior art of record, Harben et al (US 3,488,973) and Valdespino (US 3918116). The prior art of record teaches a cooler with a conduit in contrast to the claimed features of the conduit includes an inlet conduit section providing the first end portion, the inlet conduit section having an inlet end in fluid communication with the compartment and an opposite end with an outer surface, and a main conduit section having a first end with an inner surface, the opposite end of the inlet conduit section being inserted in the first end of the main conduit section, wherein the fluid discharge includes a slot at least partially defined between the outer surface of the opposite end of the inlet conduit section and the inner surface of the first end of the main conduit section.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 5697116 teaches is it known to use a pump to create a velocity of fluid to propel an object.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J MARTIN whose telephone number is (571)270-3840.  The examiner can normally be reached on 8-4:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763